PER CURIAM.
Judgment and conviction affirmed. Held (1) that the crime of rape may be shown by circumstantial evidence, the same as any other fact; (2) that the facts arid' circumstances disclosed by the evidence in • this case fully justified the jury in rendering the verdict of guilty a's charged in the indictment; and \3) that none of the exceptions to the admission or exclusion of evidence, present such error as under the eireumsthnces of this case requires a reversal' of the judgment and convic•tion. All concur, except LAUGHLIN, J., who dissents, iipon the ground that under the authority of People v. Kennedy, 164 N. Y. 449, 58 N. E. 652,. the exceptions to the. reception of evidence as- to- the conversation between complainant’and'the-police officers present reversible error. ■ "' • "•